MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
*710This is a petition for review from the Board of Immigration Appeals’ (“BIA”) July 29, 2008 decision denying petitioner’s motion to reopen.
We have reviewed the record, petitioner’s response to the court’s September 2, 2008 order to show cause, and respondent’s motion for summary disposition. We conclude that summary disposition is appropriate because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The regulations provide that “a party may file only one motion to reopen,” and that the motion “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened.” See 8 C.F.R. § 1003.2(c)(2). The BIA did not abuse its discretion in denying petitioner’s second motion to reopen, filed more than three years after the BIA’s August 5, 2005 decision affirming the denial of his application for cancellation of removal. See Lara-Torres v. Ashcroft, 388 F.3d 968, 972 (9th Cir.2004) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion); Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). Accordingly, respondent’s motion for summary disposition is granted.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.